EXHIBIT 12.1 Ratio of Earnings to Fixed Charges Six Months Ended Year Ended December 31, June 30, 2003 2004 2005 2006 2007 2008 (Dollars in Thousands) Income (Loss) from Continuing Operations $ 2,661 $ (4,364 ) $ 3,468 $ 3,020 $ 2,922 $ 524 Plus: Income Taxes 1,753 (2,476 ) 2,248 2,313 2,343 800 Fixed Charges 5,494 4,761 10,841 17,340 18,753 11,208 Earnings Available for Fixed Charges 9,908 (2,079 ) 16,557 22,673 24,018 12,532 Fixed Charges: Interest Expense 5,225 4,454 10,438 16,934 18,331 10,911 Estimate Portion of Rental Expense Equivalent to Interest 269 307 403 406 422 297 Total Fixed Charges 5,494 4,761 10,841 17,340 18,753 11,208 Ratio of Earnings to Fixed Charges 1.8 -0.4 1.5 1.3 1.3 1.1 Calculation of Rental Expense Equivalent to Interest Rental Expense 806 921 1,209 1,217 1,265 891 Estimated % Equivalent to Interest 33.3 % 33.3 % 33.3 % 33.3 % 33.3 % 33.3 % Estimate Portion of Rental Expense Equivalent to Interest 269 307 403 406 422 297
